NUMBER 13-17-00437-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RICARDO VAIZ AND
MARIA F. VAIZ,                                                            Appellants,

                                          v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION, AURORA BANK, FSB,
LEHMAN BROTHERS BANK, FSB, AND
NATIONSTAR MORTGAGE LLC,                                                   Appellees.


                  On appeal from the 138th District Court
                       of Cameron County, Texas.


                       ORDER OF ABATEMENT
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      On April 16, 2019, appellees filed a notice of bankruptcy in this appeal. According

to the notice, Aurora Commercial Corp. and Aurora Loan Services LLC filed bankruptcy
petitions on March 24, 2019, in the United States Bankruptcy Court for the Southern

District of New York.

       Upon the filing of a bankruptcy petition, an automatic stay becomes effective which

prohibits the commencement or continuation of any judicial action or proceeding against

the debtor and any property within the debtor's bankruptcy estate. See 11 U.S.C.A. §

362(a). Pursuant to Rule 8.2 of the Texas Rules of Appellate Procedure, the appeal is

suspended. See TEX. R. APP. P. 8.2.

       Accordingly, this appeal is ABATED until further order of this Court.                Any

documents filed subsequent to the bankruptcy petition will remain pending until the appeal

is reinstated. The parties are directed to take such action as is appropriate to advise the

Court of any change in the status of the bankruptcy proceeding which would affect the

status of this appeal, including but not limited to, the filing of a motion to reinstate pursuant

to Texas Rule of Appellate Procedure 8.3. See id. 8.3.



                                                                          PER CURIAM


Delivered and filed the
22nd day of April, 2019.




                                               2